Citation Nr: 0507960	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  02-15 119A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder.  

(The issue of entitlement to a rating in excess of 30 percent 
for residuals of left shoulder shell fragment wounds will be 
the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1942 to November 1945.  This matter is before the 
Board of Veterans' Appeals (Board) on January 2005 remand 
from the United States Court of Appeals for Veterans Claims 
(Court) pursuant to a joint motion by the parties.  The 
appeal was initiated from a November 2001 decision by the 
Newark Veterans Affairs (VA) Regional Office (RO).  In March 
2004, the veteran and his daughter appeared at a Travel Board 
hearing before the undersigned, during which the Board 
granted the veteran's motion (presented orally) to advance 
his appeal on the Board's docket.  In an April 2004 decision, 
the Board increased the rating for posttraumatic stress 
disorder (PTSD) to 50 percent, remanded the issue of 
entitlement to a rating in excess of 30 percent for residuals 
of left shoulder shell fragment wounds to the RO for further 
development, and referred the issue of entitlement to a total 
rating based on individual unemployability (TDIU) to the RO 
for clarification/appropriate action.  The veteran appealed 
the April 2004 Board decision to the Court.  In a January 
2005 Order, the Court vacated that part of the April 2004 
Board decision that denied a rating in excess of 50 percent 
for PTSD, and remanded that matter for readjudication.  

In May 2004, the veteran filed an application for TDIU.  That 
claim remains pending as it has not yet been adjudicated by 
the RO.  The issue of entitlement to a rating in excess of 30 
percent for residuals of shell fragment wounds, left 
shoulder, remains pending as the RO has not yet readjudicated 
that issue after further development, as directed in the 
April 2004 Board remand.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The record indicates that 
the veteran has received adequate notification of the VCAA 
and implementing regulations.  

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit held that 
38 C.F.R. § 19.9(a)(2) was invalid because in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of local jurisdiction (AOJ) for initial consideration 
and without having to obtain the appellant's waiver, which 
was contrary to 38 U.S.C.A. § 7104(a).  

Here, the record has been supplemented with additional 
evidence (received by the Board via facsimile in March 2005) 
that has not been reviewed by the RO.  Reports of VA 
examinations in September 2004, and VA outpatient records 
dated through July 2004, have also been associated with the 
claims folder, and have not yet been reviewed by the RO.  The 
veteran has not waived AOJ initial consideration of this 
evidence.  In fact, in March 2005 correspondence he 
specifically requested that the Board remand his case for 
initial consideration by the AOJ.  Under DAV, supra, the 
Board has no recourse but to remand the case for AOJ initial 
consideration of the additional evidence.  

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the 
most recent medical evidence pertaining to the veteran's 
service-connected PTSD consists of a September 2004 VA 
examination report, as well as VA outpatient records dated 
through July 2004.  The September 2004 examination report and 
additional outpatient records reasonably suggest that the 
veteran's PTSD symptoms may have intensified since the last 
VA examination in June 2002.  To assure a fair adjudication 
of the veteran's claim, further development of medical 
evidence is required.  

The veteran is hereby notified that VA regulations provide 
that individuals for whom reexaminations have been authorized 
and scheduled are required to report for such examinations.  
38 C.F.R. §§ 3.326(a), 3.327(a).  

The nature of the veteran's PTSD disability is such as to 
suggest ongoing treatment.  Reports of private treatment 
and/or additional VA medical records may include information 
pertinent to his claim.  

The Court has held that the specified factors for each 
incremental rating are examples rather than requirements for 
a particular rating.  The Court also stated that the analysis 
should not be limited solely to whether the claimant exhibits 
the symptoms listed in the rating scheme, and that it is 
appropriate for a rating specialist to consider factors 
outside the specific rating criteria in determining the level 
of occupational and social impairment.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

It is also noteworthy that a claim placed in appellate status 
by disagreement with the initial rating award and not yet 
ultimately resolved is an original claim, as opposed to a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, as here, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  It is further 
noted that the Court has issued important guidance in the 
application of the current psychiatric rating criteria.  See 
Mauerhan, supra.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for PTSD 
from July 2004 (the date of the most 
recent VA outpatient records) to the 
present, then obtain complete records of 
such treatment from all sources 
identified.  Whether or not he responds, 
the RO should obtain reports of any VA 
treatment that are not already associated 
with the claims file.  

2.  The RO should then arrange for a VA 
psychiatric examination to ascertain the 
current severity of the veteran's PTSD.  
His claims file, and the criteria for 
rating PTSD, must be made available to 
the psychiatrist for review in 
conjunction with the examination.  The 
psychiatrist should review pertinent 
historical data in the claims folder, 
including previous psychiatric findings 
and diagnoses, and describe the nature 
and severity of all symptoms attributable 
to PTSD (to include side-effects of any 
medication the veteran is taking for 
PTSD), and their impact on the veteran's 
occupational and social 
functioning/activities.  If the veteran 
has co-existing psychiatric disability, 
the examiner should specifically indicate 
whether any psychiatric symptoms shown, 
attributed to the co-existing psychiatric 
disability, may be disassociated from the 
PTSD.  The examiner should note the 
criteria for the 70 percent rating for 
PTSD, note specifically whether the 
veteran has any of those symptoms, and 
also note whether any symptoms shown that 
are not listed in the criteria for a 70 
percent rating are equivalent in degree 
to those listed in the 70 percent 
criteria, i.e., whether they are of such 
degree as to cause occupational and 
social impairment with deficiencies in 
most areas, such as work, school, family 
relations, judgment, thinking, or mood.  
The psychiatrist should assign a Global 
Assessment of Functioning score for the 
PTSD and explain the significance of the 
score.

3.  The RO should then review the claim.  
The possibility of "staged" ratings 
should be considered.  If it remains 
denied, the RO should issue an 
appropriate supplemental SOC and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board.

The veteran has the right to submit additional 
evidence/argument on the matter the Board has remanded to the 
RO.  This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims remanded by the Board 
or the Court for additional development or other appropriate 
action must be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




